Citation Nr: 0503913	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits, in the calculated amount of $7,121.27.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises that denied the request for waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $7,121.27.

A review of the record reflects that a motion to advance on 
the docket was received in December 2004.  In January 2005, 
the Board ruled favorably on the motion to advance this case 
on the docket.  See 38 C.F.R. § 20.900(c) (2004). 

In this case, the Board notes that the amount of the 
overpayment is not in dispute. The record shows that the 
veteran was informed as to his responsibilities as a VA 
benefits recipient and that he failed to timely report income 
information.  As a result of his failure to report this 
income, his pension benefits were over-paid for a significant 
time period, and he has been charged with repayment of the 
overage.


REMAND

The Board notes that the veteran recently submitted an 
updated financial disclosure report, VA Form 5655, in 
addition to various billing statements and other financial 
documents.  A review of the August 2004 financial disclosure 
report reflects that this form is incomplete.  The veteran 
has not provided complete information concerning his 
installment debts, and information pertaining to his monthly 
expenses is not legible.  Thus, the Board is unable to 
discern the extent of the veteran's current financial 
resources and obligations, or assess his ability to repay the 
debt.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the case is REMANDED for 
the following actions:

1.  The RO is requested to furnish the 
veteran with a financial disclosure form, VA 
Form 5655, and ask him to complete the form 
and return it to the RO.  He should disclose 
the basis of the $9,115.23 debt to the 
Government (collection letter December 17, 
2002) and whether it has been replayed.  He 
should also list all outstanding debts and 
their repayment status.  The veteran should 
also be informed that his cooperation is 
vitally important to the resolution of his 
request for waiver, and that his failure to 
cooperate may have adverse consequences.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again refer the request for waiver of 
the indebtedness to the Committee on Waivers 
and Compromises.  The Committee should then 
review the record and readjudicate the issue 
of waiver of recovery of the remaining 
indebtedness, by applying all of the factors 
pertaining to equity and good conscience.  If 
the waiver of recovery remains denied, the 
veteran should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

This case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).





